Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/22, 11/4/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 10,15.
	For example it failed to teach receiving, by a first router and from a first client device connected to the first router via a first Open Systems Interconnection (OSI) Model Layer-2 (L2) network, an L2 frame destined for a second client device, the L2 frame comprising an L2 header specifying a source Media Access Control (MAC) address of the first client device and a destination MAC address of the second client device, wherein the first router is connected to a second router via an OSI Model Layer-3 (L3) network, and wherein the second router is connected to the second client device via a second L2 network; generating, by the first router and in response to receiving the L2 frame, an L3 packet comprising: an L3 header specifying a source Internet Protocol (IP) address and a source port of the first router and a destination IP address and a destination port of the second router; and a first portion of metadata comprising the source MAC address of the first client device and the destination MAC address of the second client device; and forwarding, by the first router, via the L3 network, and to the second router, the L3 packet, which clearly support by the specification on pages 20-30.  This feature in light of other features of the independent claims 1,10,15 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timmons (us 2022/0200915) discloses techniques are disclosed for the detection of different states of a session comprising a bidirectional flow of network traffic between client devices so as to enable a network device to apply different network policies to different states of the session. In one example, a computing device identifies multiple states of a session and defines a plurality of network policies. Each network policy defines performance requirements for network traffic during each state of the session. A network device receives the plurality of network policies and determines a state of the session. The network device selects a path based on the performance requirements of the network policy associated with the determined state of the session. The network device forwards traffic associated with the session along the selected path while the session is in the determined state.

Dumitriu et al (us 2014/0195666) discloses a system and method for implementing and management virtual networks is disclosed. A method includes receiving a network packet arriving at a first network interface of a first node of an underlying network, communicating at least the packet and an identifier of the first network interface to a decision engine, determining how the packet should be processed based on a simulation by the decision engine of a traversal of a virtual network topology including a plurality of virtual network devices, wherein the decision engine communicates with a shared database accessible from the underlying network that stores the virtual network topology and virtual device configurations for the plurality of virtual network devices; and processing the packet based upon the simulation.

Chadha (us 2018/0278514) discloses in general, techniques are described for extending network connectivity software utilities, such as traceroute, to provide complete visibility into a network topology between a source device and a destination device, even when an intermediate network device may be actively utilizing multiple network links when forwarding packets toward the destination. In one example, a network device coupled to a plurality of paths and positioned between a source network device and destination network device may receive a traceroute packet. The network device may also, for each of the plurality of paths, modify a payload of the traceroute packet to include a respective identifier for a corresponding path of the plurality of paths to construct a respective modified traceroute packet for the corresponding path. The network device may also forward the respective modified traceroute packets on the corresponding paths.

Baum (us 2003/0133450) discloses Methods and apparatus for providing location and other customer information corresponding to an IP addresses, including dynamically assigned IP address, are described. A port of an edge router is assigned to serve as a customer's point of access to an IP based network. Customer information including the location of the customer premises from which the IP network is accessed through the assigned edge router port is stored in a database associating edge router and port information with customer information. When information about a customer using an IP address is desired a database associating IP addresses with edge routers, e.g., edge which acted as proxies to facilitate IP address leasing is consulted. The edge router corresponding to the IP address of interest is then contacted to determine the port number associated with the IP address. Recovered edge router and port number information is then used to access the customer information database.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452